              Case 2:19-cr-00112-MCA Document 24 Filed 05/22/19 Page 1 of 2 PageID: 57



                                          United States District Court
                                            District ofNew Jersey


     UNITED STATES OF AMERICA                                           WARRANT FOR ARREST

                  V


     GREGORY COOPER                                                     Criminal Number: 19-cr-i 12 (MCA)

     To:         The United States Marshal
                 and any Authorized United States Officer

     YOU ARE HEREBY COMMANDED to arrest Gregory Cooper

     and bring him forthwith to the nearest magistrate to answer a(n)

       X Indictment         Information   —   Complaint      Order of Court      Violation Notice       Probation Violation Petition

     charging him with conspiracy to commit bank fraud in violation of Title 18, United States Code, Section
     1349.

     Ho Mark Falk                                                   U.S. Magistrate Judge
     NCX.of Issuing Office                                          Title of Issuing Officer


                                                                    May 22, 2019, Newark. NJ
             tu re of Issuing Offlcer                               Date and Location

     Bail fixed at $                                       by   —




                                                       RETURN

This warrant was received and executed with the arrest of the above-named defendant at




Date Received                     Name and Title of Arresting Officer             Signature of Arresting Officer


Date of Arrest
             Case 2:19-cr-00112-MCA Document 24 Filed 05/22/19 Page 2 of 2 PageID: 58

                   THE FOLLOWING IS FURNISHED FOR INFORMATION ONLY


DEFENDANT’S NKME:        Gregory Cooper

ALIAS:

LAST KNOWN RESIDENCE: 795 Adams Lane, North Brunswick, NJ 08902

LAST KNOWN EMPLOYMENT:

PLACE OF BIRTH: New Jersey

DATE OF BIRTH:    12/30/1998

SOCIAL SECURITY NUMBER:         XXX-XX-XXXX

         HEIGHT: 5’OJ”                        WEIGHT: 120
         SEX: Male                            RACE: Black
         HAIR: Black                          EYES: Brown

SCARS, TATTOOS, OTHER DISTINGUISHING MARKS: Tattoos: right arm, left hand, right hand

FBI NUMBER: 936463AC2

COMPLETE DESCRIPTION OF AUTO:
   N/A

INVESTIGATIVE AGENCY AND ADDRESS: U.S. Postal Inspection Service. Newark, New Jersey
